        Case 4:19-cv-01424-YGR Document 174 Filed 08/31/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 8/31/2020                 Time: 9:00AM-10:13AM            Judge: YVONNE
                                 AND 10:19 AM-11:23AM            GONZALEZ ROGERS

 Case No.: 19-cv-01424-YGR       Case Name: The Vineyard House, LLC v. Constellation
                                 Brands U.S. Operations, Inc.

Attorney for Plaintiff: Jeffrey Judd and Peter Bales
Attorney for Defendant: Edward Colbert and Erik Kane

 Deputy Clerk: Frances Stone                         Court Reporter: Raynee Mercado


                                 PROCEEDINGS
PRETRIAL CONFERENCE – HELD via Zoom
Bench Trial logistics discussed.

Motions in Limine- Held re Dkt nos. 144, 145, 146, 148, 159, 152, 153 and 154.

Counsel to submit editable versions of Dkt. Nos. 89 and 130 to the Court by email:
YGRpo@cand.uscourts.gov

Discussion re the 10/5/2020 Bench Trial date and possible dates in November and December
2020: 11/30/2020 to 12/3/2020 and 12/7/2020 to 12/9/2020. Court will allow 6 days for Bench
Trial.

Notes: Counsel will contact trial witnesses regarding November/December dates and will
contact the Court. Court sets Status conference via Zoom at 3:00pm today 8/31/2020.

Order to be prepared by: Court
